Citation Nr: 1549808	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-11 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than July 21, 2008, for the grant of entitlement to a total disability rating based on individual unemployability (TDIU), to include the matter of clear and unmistakable error (CUE) in a January 2010 rating decision.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that, in addition to the issue listed on the title page, the Veteran had perfected an appeal as to a 20 percent disability rating assigned for diabetes mellitus.  In January 2012, the RO assigned a higher rating of 40 percent for the diabetes mellitus.  In written statements received in January and February 2012, the Veteran indicated he was satisfied with the 40 percent rating assigned for his diabetes mellitus and was therefore withdrawing his appeal as to this issue.  As this claim has been withdrawn in accordance with 38 C.F.R. § 20.204 (2014) prior to the certification of the appeal to the Board, it is not in appellate status and is not before the Board.


FINDINGS OF FACT

1.  The Veteran submitted a freestanding claim for an earlier effective date for the grant of a TDIU in January 2012.

2.  The Veteran has not alleged an error of fact or law in the January 2010 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.
  

CONCLUSIONS OF LAW

1.  The January 2010 rating decision that granted entitlement to a TDIU and assigned an effective date of July 21, 2008, is final, and the claim for an earlier effective date must be denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.104, 3.400 (2014).

2.  The application for revision based on CUE in the RO's January 2010 decision lacks legal merit.  38 U.S.C.A. §§ 5109A (West 2014); 38 C.F.R. § 3.105(a), 20.1100, 20.1104 (2014). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

38 U.S.C. § 5103(a)  does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007).  Once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006). 

The duties to notify and assist have no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  Livesay v. Principi, 15 Vet. App. 165 (2001); Parker v. Principi, 15 Vet. App. 407 (2002); 38 U.S.C.A. §§ 5109A (a), 7111(a) (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2014). 

The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).

LAW AND ANALYSIS

In this case, the Veteran is challenging the effective date for the grant of a TDIU. 
A TDIU was awarded in a January 2010 rating decision, with an effective date of July 21, 2008.  The Veteran did not appeal that decision, and therefore the effective date assigned is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

There is no free-standing basis claim for claims for an earlier effective date where the previous decision assigning the effective date is final.  Although there are exceptions to the rule of finality within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

Because the January 2010 rating decision is final, the Board notes that an earlier effective date for the award of a TDIU is not warranted as there can be no free-standing claim for an earlier effective date.  An earlier effective date may be established only by a request for revision of that previous final decision based on clear and unmistakable error.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Thus, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).

The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied. Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc)).

CUE is a very specific and rare kind of error. CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992). 

To warrant revision or reversal of a decision for CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.   38 C.F.R. § 20.1403(c).  CUE does not include a change in medical diagnosis that corrects an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d); see Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated).

None of the Veteran's assertions contain specific allegations of error in fact or law. He generally states that in a January 2012 rating decision, he was granted an increased rating for his service-connected diabetes mellitus, to 40 percent, effective December 20, 2006.  He argues that if he had known prior to January 2012 that he had received an increased rating for his diabetes mellitus, then he would have not have waited so long to file his claim for TDIU.  Instead, he would have filed his claim for a TIDU at the time that the increased rating for diabetes mellitus was granted.  Thus, he essentially states that the lengthy appeal process affected his ability to file an earlier claim for a TDIU, which is something he could not control.  Therefore, he felt that he was entitled to an effective date of December 20, 2006 for the grant of the TIDU.   

The record reflects that a June 2005 rating decision granted peripheral neuropathy of the bilateral lower extremities.  The disabilities were each assigned a 30 percent evaluation, effective November 15, 2004.  This resulted in an increased combined evaluation of 70 percent, effective November 15, 2004, and also met the scheduler criteria for consideration of a TDIU.  There was no evidence of record though that the Veteran was unemployable at that time.  The Veteran did not submit his claim for TDIU until July 2008.  A TDIU was granted effective, July 21, 2008, the date of the Veteran's claim.    

In response, the Veteran's representative has argued that the Veteran did not know that the increase in the peripheral neuropathy evaluations (to include the special rule for a bilateral factor), met the scheduler requirement for a TDIU in November 2004.  The representative indicated that the Veteran was seeking to obtain a 40 percent rating for a disability so that he could file a claim for a TDIU.  

On review of the above, the Board finds that the arguments presented by the Veteran and his representative do not allege CUE with the specificity required by 38 C.F.R. § 20.1404(a), (b).   The Veteran and his representative did not provide clear explanations of what, if any, specific legal error or factual error was committed, and therefore no further consideration is warranted with regard to the assertion of CUE. 

Inasmuch as the Veteran has failed to establish, without debate, that the correct facts, as they were then known, were not before the RO; that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different, the Board finds that there was no CUE in the January 2010 RO rating decision.  Therefore, the Board finds that the criteria for an earlier effective date for the grant of TDIU on the basis of CUE in the January 2010 rating decision have not been met.

 

ORDER

Entitlement to an effective date earlier than July 21, 2008, for the grant of entitlement to TDIU, to include the matter of CUE in a January 2010 rating decision, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


